DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how a bitstream without instructions is executed by a processor. Normally, a bitstream comprises instructions which are executed by the processor, which was previously claimed. The Applicant’s Specification even states that a processor executes instructions ([33] and [44] of the Applicant’s Specification as filed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. 2020/0120353), hereinafter Xu in view of Bross, Benjamin, et al., "Versatile Video Coding (Draft 2)", Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document Jvet-K1001-v7, 11th Meeting: Ljubljana, SI, July 10-18, 2018,. Bross was cited in the Applicant’s IDS dated 10/19/21.

	Regarding claims 1 and 8, Xu discloses a method and apparatus for video coding, comprising: 
	a processor (Xu [0162]); and 
	a memory configured to store instructions executable by the processor (Xu [0162]); 

		arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks (Xu [0026]), wherein the video data has a color sampling format (Xu [0067] and [0113]), and the plurality of luma subblocks are derived according to the color sampling format (Xu [0113], [0117] and fig. 10; 
		determine the color sampling format of the video data (Xu [0067]); and 
		derive an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using motion vectors of the corresponding luma subblocks (Xu [0113]), 
		wherein in response to determining that the color sampling format is 4:2:0, derive the affine motion vector for the chroma subblock by taking an average of motion vectors of two corresponding luma subblocks (Xu [0113]).
	Xu does not explicitly disclose deriving affine motion vectors differently, according to different color sampling formats such as 4:4:4 and 4:2:2.
	However, Bross teaches deriving an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using motion vectors of the corresponding luma subblocks (Bross p. 99, section 8.3.3.7) differently, according to different color sampling formats (Bross p. 14, Table 6-1 and the description underneath the table), 
		wherein in response to determining that the color sampling format is 4:4:4, derive the affine motion vector for the chroma subblock as a motion vector of a corresponding luma subblock (Bross p. 14, Table 6-1 and the description underneath the table), and in response to determining that the color sampling format is 4:2:2, derive the affine motion vector for the chroma subblock using a second method (Bross p. 14, Table 6-1 and the description underneath the table).

As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating more accurate luma and chroma motion vectors or arrays.

	Regarding claim 15, Xu discloses a non-transitory computer readable storage medium, comprising bitstream stored therein, wherein, when the bitstream is executed by a processor, the bitstream causes the processor to (Xu [0162]): arrange video data in a plurality of luma subblocks and a plurality of chroma subblocks, wherein each chroma subblock corresponds to one or more luma subblocks, wherein the video data has a color sampling format, and the plurality of luma subblocks are derived according to the color sampling format; determine the color sampling format of the video data; and derive an affine motion vector for a chroma subblock out of the plurality of chroma subblocks using motion vectors of the corresponding luma subblocks, wherein in response to determining that the color sampling format is 4:4:4, derive the affine motion vector for the chroma subblock as a motion vector of a corresponding luma subblock, and in response to determining that the color sampling format is 4:2:2, derive the affine motion vector for the chroma subblock by taking an average of motion vectors of two corresponding luma subblocks (see citations for claims 1 and 8). 

Regarding claims 5, 12 and 19, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: invoke a rounding process with the motion vectors of the corresponding luma subblocks as an input (Bross p. 88, section 8.3.2.14). 


Regarding claims 6, 13 and 20, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable medium of claims 1, 8 and 15, wherein the processor is further configured to: left shift the motion vectors of control points of the corresponding luma subblocks to obtain higher precision luma motion vectors (Bross p. 98 top, 8-326 and 8-327). 
The same motivation for claim 3 applies to claims 6, 13 and 20.

Regarding claims 7, 14 and 21, Xu in view of Bross teaches the method, apparatus and non-transitory computer readable storage medium of claims 1, 8 and 15, wherein the processor is further configured to: derive an affine motion vector for a luma subblock out of the luma subblocks using a control point based affine motion model (Bross p. 98, section 8.3.3.7). 
The same motivation for claim 3 applies to claims 7 and 14.

Response to Arguments
Applicant's arguments filed 1/28/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-9 of the Applicant’s Response, the Applicant argues that Xu and Bross do not teach the amended claim limitations of the independent claims.
	The Examiner respectfully disagrees. After further consideration of Xu and Bross, Xu discloses deriving affine motion vectors for chroma sub-blocks from luma sub-blocks by averaging based on a 4:2:0 format ([0113]). Under the broadest reasonable interpretation of “differently”, Bross teaches that chroma and luma can be handled differently based on different formats such as monochrome, 4:2:0, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pham Van et al. (U.S. 2020/0099945) discloses a rounding process for luma and chroma motion vectors ([0134], Table 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482